                                                                                       E-FILED
                                                            Friday, 06 March, 2020 04:44:43 PM
                                                                  Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                            SPRINGFIELD DIVISION


ST. JOHN’S HOSPTIAL OF THE                  )
HOSPITAL SISTERS OF THE THIRD               )
ORDER OF ST. FRANCIS, PATRICIA              )
FUGATE and ROBERT FUGATE,                   )
                                            )
      Plaintiffs,                           )
                                            )
 v.                                         )       Case No. 15-3292
                                            )
NATIONAL GUARDIAN RISK                      )
RETENTION GROUP, INC.,                      )
                                            )
      Defendant.                            )

                                   OPINION

RICHARD MILLS, United States District Judge:

      Pending is the Defendant’s motion for summary judgment as to Count IV of

Plaintiffs’ Third Amended Complaint.

                              I.    INTRODUCTION

      The only remaining count in this case is Count IV of the Plaintiffs’ Third

Amended Complaint. Count IV is a breach of contract claim by Plaintiffs St. John’s

Hospital, Patricia Fugate and Robert Fugate, as assignees, against Defendant

National Guardian Risk Retention Group, Inc. (“National Guardian”). The Plaintiffs

allege National Guardian breached the contract by failing to provide coverage,

resulting in damage.
                                        1
                          II.    FACTUAL BACKGROUND

       Central Illinois Emergency Physicians, LLP (“CIEP”) entered into an

Agreement for Emergency Department Management Services (“Agreement”) with

St. John’s Hospital to provide physician services. John Byrnes, M.D., Elizabeth

McDaniel, D.O. and Aamir Banday, M.D. were employed by CIEP and provided

physician services at St. John’s Hospital pursuant to the Agreement.

       On March 22, 2011, Patricia and Wallace Fugate filed a multi-count medical

malpractice action against eighteen named defendants, including St. John’s Hospital,

CIEP and three emergency medical physicians—Drs. Byrnes, McDaniel and

Banday—alleging they failed to timely diagnose and treat Ms. Fugate’s mastoiditis,

such that Ms. Fugate developed a brain abscess which required surgery and that she

sustained permanent injuries.      See Fugate v. McDaniel, et al., No. 11-L-27

(Macoupin County). The Fugates alleged the delay led to Mrs. Fugates’ permanent

injuries.

       At the time that care was rendered to Patricia Fugate, paragraph 9 on page 8

of the Agreement was in effect and stated as follows:

       Liability Insurance. [CIEP], at no cost to Hospital, shall ensure that personnel
       provided by it shall maintain professional liability insurance coverage
       (primary and excess) in an amount not less than $2,000,000 per occurrence
       and $4,000,000 annual aggregate (only $1,000,000 per occurrence and
       $3,000,000 annual aggregate will be provided until 11/1/01, at which time
       the full coverage will commence), subject to the terms and conditions of the
       individual policies.


                                           2
Paragraph 9 was subsequently amended to require professional liability insurance

coverage (primary and excess) in an amount not less than $1,000,000 per occurrence

and $3,000,000 annual aggregate. Additionally, at all relevant times, the St. John’s

Medical Staff Bylaws mandated that all members of the medical staff were required

to have professional liability insurance in the amount $1,000,000 per occurrence and

$3,000,000 annual aggregate.

      National Guardian issued a policy identifying CIEP as a named insured,

Policy No. PL1021, which was in effect from January 1, 2009, to January 1, 2010.

This is an occurrence-based policy. The facts which gave right to the tort claim

relate to events which transpired on May 3, 4 and 11, 2009, which is within the

policy period. St. John’s Hospital alleges it was required to pay incremental

increases in the cost of the professional liability premiums on the National Guardian

Policy. In May 2009, the month the alleged underlying torts occurred, St. John’s

Hospital’s monthly contribution to CIEP’s premium was $9,888.

      Dr. Byrnes, McDaniel and Banday were additional named insureds under

National Guardian’s medical malpractice insurance Policy No. PL1021 with CIEP,

which provides $1 million per occurrence to its insured and additional named

insureds. An “occurrence” under PL 1021 is expressly defined as follows:

      a series of interrelated Medical Professional Services rendered by an insured,
      causing injury to third party persons which is neither intended nor expected
      from the standpoint of the Insured. A series of related medical treatments to
      the same person shall be considered one Occurrence regardless of (1) the
                                         3
      number of claims made or Suits brought and (2) the number of insureds names
      in such claims or Suits.

Additionally, Policy No. PL1021 expressly prohibits any action against National

Guardian (the Company) unless the insured’s obligation to pay is “finally

determined, either by judgment against the insured after actual trial, or by written

agreement by the insured, the claimant and the Company.”

      Once National Guardian’s additional named insureds were sued in the

underlying Fugate litigation, National Guardian provided counsel to them. The

Fugates alleged that Drs. McDaniel, Banday and Byrnes were each separately

negligent in their care and treatment of Ms. Fugate in the Emergency Department at

St. John’s on three separate occasions. Because of the alleged negligence, the

Fugates asserted the defendants in Fugate failed to diagnose and treat mastoiditis

such that Ms. Fugate developed a brain abscess which required surgery and resulted

in permanent injuries. Consultants were retained and experts were disclosed who

supported the additional named insureds’ actions. During the course of the Fugate

litigation, various defendants settled out of the case.

      On June 22, 2015, St. John’s Hospital settled with the Fugates. A copy of the

“Confidential Agreement” was subsequently produced by the Plaintiffs in this action

pursuant to United States Magistrate Judge Tom Schanzle-Haskins’ August 6, 2018

Order. Under the express terms of the settlement agreement between St. John’s

Hospital and the Fugates, a/k/a the “Confidential Agreement,” St. John’s settled
                                           4
individually with the Fugates for $5 million and denied any wrongdoing or

negligence. More importantly, none of National Guardian’s additional named

insureds were parties to the “Confidentiality Agreement.” Illinois Seventh Circuit

Judge Kenneth Deihl found that St. John’s Hospital’s settlement with the Fugates

was in good faith. None of the National Guardian insureds were part of that good

faith finding.

      On January 26, 2016, a series of three Assignment Agreements were executed

between St. John’s, the Fugates and National Guardian’s additional Named

insureds—Drs. Byrnes, McDaniel and Banday. The Assignments assigned Drs.

Byrnes, McDaniel and Banday’s rights under a series of agreements to Plaintiffs.

The Fugate litigation proceeded against National Guardian’s additional named

insureds until August 22, 2016, when Judge Deihl dismissed Drs. Byrnes, McDaniel

and Banday from the case with prejudice pursuant to 735 ILCS 5/2-619. At no time

was a judgment or settlement entered against Drs. Byrnes, McDaniel or Banday in

the Fugate litigation, and none of them paid any amount of money to the Fugates.

      The Plaintiffs allege that, because of National Guardian’s denial of coverage,

St. John’s Hospital and the individual physician Defendants were facing exposure at

trial for which they had specifically procured insurance to protect them. St. John’s

Hospital settled the underlying Fugate litigation. The Defendants state that, on




                                         5
information and belief, over $7 million in settlement proceeds have been collected

by the Fugates in the underlying Fugate litigation.

      The Plaintiffs claim that National Guardian has always contended that the

coverage, which is applicable to the litigation filed on behalf of Patricia Fugate and

Robert Fugate, is the “shared” amount of $1,000,000 rather than $1,000,000 per

physician Defendant (for an aggregate of $3,000,000).

      St. John’s Hospital and the individual Physician Defendants contend each

physician Defendant is entitled to $1,000,000 per occurrence in coverage, for an

aggregate of $3,000,000.

      Plaintiffs St. John’s Hospital, Patricia Fugate and Robert Fugate allege Drs.

McDaniel, Banday and Byrnes—as additional named insureds--have assigned their

interests in these causes of action to them. St. John’s Hospital has alleged it is a

third-party beneficiary of the Policy based on the terms of the Agreement, the

Amendment, the Bylaws, the intent and actions of the Parties and the undisputed fact

that St. John’s Hospital paid a substantial portion of the Policy premiums as required

in the Amendment.

      The Plaintiffs assert that, given the allegations against St. John’s Hospital in

the tort claim were based on the alleged agency of the individual Physician

Defendants, the settlement payment was necessarily for the alleged acts and

omissions of the individual Physician Defendants, alleged acts and omissions for


                                          6
which it had specifically required insurance coverage via the Agreement, the

Amendment and the Bylaws, and the alleged acts and omissions which were covered

by the Policy of insurance for which St. John’s Hospital paid a substantial portion of

the premiums in order to protect itself against exactly this type of exposure.

      In considering a previous motion to dismiss filed by National Guardian, the

Court noted that “[a]lthough neither Plaintiff is a party to the insurance policy, the

Court assumes that the assignment of interests of Drs. McDaniel, Banday and Byrnes

to St. John’s, Patricia Fugate and Robert Fugate provides the Plaintiffs with standing

to allege a breach of contract action against National Guardian” and that the claim

is ripe for adjudication. See Doc. No. 94, at 23-24.

      Plaintiffs St. John’s Hospital and the Fugates filed this cause of action against

National Guardian and CIEP for fraud, conspiracy and a host of alleged contract

breaches. After multiple motions to dismiss, the number of remaining claims has

been reduced. On March 29, 2019, following its fourth motion to dismiss, the Court

granted National Guardian leave to file a motion for summary judgment because it

was relying on matters outside the pleadings.

      National Guardian claims the undisputed facts establish that none of its

insureds were found liable in the underlying Fugate litigation and, therefore, its duty

to indemnify under Policy No. PL1021 cannot be triggered and will never be




                                          7
triggered by Plaintiffs’ assigned rights because each of the additional named

insureds were dismissed with prejudice in the Fugate litigation in August 2016.

                                  III.   DISCUSSION

      Legal standard

      Summary judgment is appropriate if the motion is properly supported

and “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” See Fed. R. Civ. P. 56(a). The Court construes all

reasonable inferences in favor of the non-movant. See Siliven v. Indiana Dept. of

Child Services, 635 F.3d 921, 925 (7th Cir. 2011). To create a genuine factual

dispute, however, any such inference must be based on something more than

“speculation or conjecture.” See Harper v. C.R. England, Inc., 687 F.3d 297, 306

(7th Cir. 2012) (citation omitted). Ultimately, there must be enough evidence in

favor of the non-movant to permit a jury to return a verdict in its favor. See id.

      Analysis

      Under Illinois law, the interpretation or construction of an insurance policy is

a question of law and is appropriate for resolution on summary judgment. See Erie

Ins. Exchange v. Imperial Marble Corp., 957 N.E.2d 1214, 1219 (3d Dist. 2011).

An “assignment operates to transfer to the assignee all of the assignor’s right, title

or interest in the thing assigned.” Community Bank of Greater Peoria v. Carter, 283




                                          8
Ill. App.3d 505, 508 (1st Dist. 1996). By acquiring the same rights as the assignor,

the assignee stands in the shoes of the assignor. See id.

      “[T]he burden is on the insured to prove that its claim falls within the coverage

of an insurance policy.” Addison Ins. Co. v. Fay, 232 Ill.2d 446, 453 (2009). If the

insured meets that burden, the insurer must then show that a limitation or exclusion

applies. See id. at 453-54.

      To the extent that Plaintiffs claim National Guardian’s motion for summary

judgment is a motion to reconsider previous rulings on Orders denying motions to

dismiss, the Court disagrees. National Guardian was granted leave to file a motion

for summary judgment when its previous motion to dismiss relied on matters outside

the pleadings. Because the legal standard governing motions to dismiss is different

from that associated with a motion for summary judgment, the Court does not

consider this to be a motion to reconsider any prior decisions.

      National Guardian asserts the Plaintiffs’ assigned rights do not trigger

National Guardian’s duty to indemnify because there has been no finding of fault or

judgment against National Guardian’s additional named insureds—Drs. Banday,

McDaniel and Byrnes—each of whom was dismissed from the Fugate litigation.

The Plaintiffs assert the third amended complaint adequately states a claim for

breach of contract and summary judgment thus is not warranted.




                                          9
      National Guardian further asserts that, as assignees, the Plaintiffs have no

breach of contract action as a matter of law because National Guardian’s additional

named insureds were dismissed in the Fugate litigation, which does not trigger its

duty to indemnify. The Plaintiffs allege St. John’s Hospital has sufficiently alleged

it is a third-party beneficiary of the Policy and that summary judgment should thus

be denied. They contend that any factual determination on its status as an intended

beneficiary would be premature.

                               (1) Third Party Beneficiary

      The Plaintiffs contend St. John’s Hospital has standing to bring a claim for

breach of contract as a third-party beneficiary of the Policy. St. John’s also alleges

that it actually paid for a portion of the premiums for the subject Policy. The Illinois

Supreme Court has discussed third-party beneficiaries:

      The rule is settled in this State that if a contract be entered into for a direct
      benefit of a third person not a party thereto, such third person may sue for
      breach thereof. The test is whether the benefit to the third person is direct
      to him or is but an incidental benefit to him arising from the contract. If direct,
      he may sue on the contract; if incidental he has no right of recovery thereon.

Carson Pirie Scott & Co. v. Parrett, 346 Ill. 252, 257-58 (1931). “A third party may

only sue for breach of contract if the contract was entered into for the party’s direct

benefit; if the third party’s benefit is merely incidental, he has no right of recovery

on the contract.” Shank v. H.C. Fields, 373 Ill. App.3d 290, 295 (4th Dist. 2007).




                                          10
There is a strong presumption against the creation of contract rights in third parties.

See id.

      The insurance agreement between National Guardian and St. John’s Hospital

does not mention St. John’s Hospital or the class to which it belongs. The policy

mentions intended beneficiaries of its indemnity provision with CIEP, CIEP’s

physicians and the class of tort claimants in favor of who judgment legally obligating

payment by the insureds has been entered. The policy provides that National

Guardian “will pay on behalf of the Insured those sums which the Insured is legally

obligated to pay as Damages.” The policy provides the “insured” means “Named

Insured” or “Additional Named Insured.”

      Because St. John’s Hospital is not expressly mentioned as a third-party

beneficiary by name or as part of a class, the Court concludes that National Guardian

and CIEP did not contract for and intend to directly benefit St. John’s. Given that it

was a co-defendant in the Fugate litigation, St. John’s may benefit incidentally due

to the existence of additional insurance applicable to CIEP’s physicians. A party

who benefits incidentally has no right to recovery on the contract. See Carson Pirie

Scott, 346 Ill. at 257-58.

      To the extent the Plaintiffs contend that other contracts and agreements to

which St. John’s was not a party grant third-party beneficiary status to St. John’s

Hospital, the Court is not persuaded. The insurance policy contains an “other


                                          11
insurance clause” providing that this policy is considered to be in excess of any other

valid insurance policy available. This establishes that National Guardian did not

warrant that the policy issued to CIEP would satisfy duties or obligations CIEP had

to other entities.

       The Plaintiffs allege St. John’s has actually paid for a portion of the premiums

for the subject policy. Exhibit A to their response to the summary judgment motion

is an invoice sent by CIEP to St. John’s Hospital. Those parties agreed that St. John’s

would pay insurance premiums to CIEP, not to National Guardian. There is no

indication National Guardian ever sent an invoice to St. John’s Hospital. Moreover,

the Plaintiffs do not allege St. John’s ever made a direct payment to National

Guardian. Moreover, the Plaintiffs cite no authority for the proposition that payment

by a non-party to a contract to provide funding or payment somehow classifies the

party as a third party beneficiary.

       Based on the foregoing, the Court concludes that St. John’s Hospital has not

shown National Guardian and CIEP intended for St. John’s to be a third-party

beneficiary to PL1021. The Fugates also do not qualify as third-party beneficiaries

because no legal obligation or judgment has been entered against National

Guardian’s additional named insureds to trigger an obligation to indemnify.

                                (2) Plaintiffs as Assignees




                                          12
      Accordingly, Plaintiffs St. John’s Hospital, Patricia Fugate and Robert Fugate

are assignees of National Guardian’s Insurance Policy, PL 1021, and thus stand in

the same shoes as the additional named insureds which include Drs. Banday,

McDaniel and Byrnes. Doctors Banday, McDaniel and Byrnes never admitted any

fault and did not enter into a confession of judgment or pay any sum in the Fugate

litigation. The claims against the doctors were simply dismissed with prejudice and

without costs by Judge Deihl on or about August 22, 2016. Doctors Banday,

McDaniel and Byrnes did not incur or assign any obligation, debt or payment due as

a result of their treatment rendered to Ms. Fugate that was at issue in the Fugate

litigation. The Court concludes that, because the Macoupin County Illinois Circuit

Court dismissed with prejudice Drs. Banday, McDaniel and Byrnes in the Fugate

litigation, the additional named insureds cannot be found liable for their alleged

conduct in that case.

      By extension, the Plaintiffs as assignees of Drs. Banday, McDaniel and

Byrnes do not have a viable breach of contract action against National Guardian.

The duty to indemnify under Illinois law is narrower than the duty to defend. See

Selective Ins. Co. of South Carolina v. Target Corp., 845 F.3d 263, 269 (7th Cir.

2016). The issue of indemnification is not ripe until the liability of the insured is

established. See Medical Assur. Co. v. Hellman, 610 F.3d 371, 375 (7th Cir. 2010).




                                         13
      Insurance Policy PL1021 provides that National Guardian’s duty to indemnify

is when its insureds are liable “for payment of Damages arising out of any Medical

Incident or Related Medical Incidents.” Damages as defined under the Insurance

Policy, which triggers indemnity, are defined as “the monetary portion of any

judgment, award, or settlement, including interest thereon, which shall not exceed

the stated amount for any Occurrence.”

      According to Section C of PL 1021, “Action against The Company,” an action

against National Guardian is prohibited “until the amount of the Insured’s obligation

to pay shall have been finally determined, either by judgment against the Insured

after actual trial (and after final resolution of any appeals), or by written agreement

of the Insured, the claimant and the Company.” Because that has not occurred in

this case, National Guardian’s duty to indemnify has not been triggered. St. John’s

Hospital’s separate obligation pursuant to its settlement with the Fugates does not

implicate its assigned rights under the Assignment Agreements. National Guardian

is not required to indemnify St. John’s Hospital and the Fugates, as assignees,

because there will never be a judgment, written agreement by the insured, the

claimant and National Guardian on liability or damages in the Fugate litigation

regarding National Guardian’s additional named insureds to trigger the duty to

indemnify.




                                          14
      Even upon construing all inferences in favor of the Plaintiffs, the Court

concludes that summary judgment is warranted on the Plaintiffs’ breach of contract

claim because the Plaintiffs do not qualify as third party beneficiaries and cannot

recover as assignees of the additional insureds. Accordingly, National Guardian is

entitled to summary judgment.

      Ergo, the motion of Defendant National Guardian Risk Retention Group, Inc.

for summary judgment as to Count IV [d/e 112] is GRANTED.

      The Clerk will enter Judgment and close this case.

ENTER: March 6, 2020

      FOR THE COURT:
                                                   /s/ Richard Mills
                                                   Richard Mills
                                                   United States District Judge




                                        15
